Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael S. Huppert via email on November 26th 2021.  This was after consulting with his client based on the suggested amendment given in the interview summary on November 12th, 2021.
The application has been amended as follows: 
In claim 1 line 16, the word “and” is deleted after “body,”.
In claim 1 line 20, character “.” is deleted after the word “plate” and 
“, and 
wherein the heat input control section is arranged at a center of the first surface.” is added after the word “plate”.
Claim 3 is cancelled.
REASONS FOR ALLOWANCE
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Bennet, JR (US 3,368,318) teaches (figures 1-3) a rectification structure body of the flying vehicle, the rectification structure body comprising:

	a heat input control section (60, 66) connected to the back surface (26) (Col. 5 Lines 42-46; Col. 5 Lines 56-61; columns 60 is a thermally resistive supporting column which controls heat); and 
	a vacuum thermal insulation section (as shown in the figure below) connected to the heat input control section (60, 66) of which a surface is formed of a rigid body (Col. 1 Lines 8-12; Col. 3 Lines 55-60; Col. 5 Lines 39-46),
	wherein the heat input control section (60, 66) is sandwiched between the back surface and the vacuum thermal insulation section (12),
	wherein the vacuum thermal insulation section comprises:
	a first plate, a second plate and a further plate forming surfaces of vacuum thermal insulation section,
	wherein the first plate, the second plate, and the further plate form a rigid body,
	but it is silent about the arrangement of the heat input control section at the center of the first surface and the transfer of the heat added to the rectification section to the heat input control section and further to the second plate via the first plate, ends of the first plate and the further plate. The specifics of the arrangement of the heat input control section and transfer of the heat would not have been obvious to one of ordinary skill in art as it would require detailed research and development work to come to the claimed invention.

    PNG
    media_image1.png
    482
    949
    media_image1.png
    Greyscale


Claims 4-13 are allowable due to dependency on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/2/2021